                 Case 2:20-cv-01686-RSM Document 55 Filed 03/29/21 Page 1 of 6



 1                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
 9
                                                AT SEATTLE
10

11    BLACKSTONE INTERNATIONAL, LTD.,                       CASE NO. 2:20-CV-001686-RSM
      a Maryland corporation,
12
                           Plaintiff,                       STIPULATED MOTION AND
13                                                          ORDER TO TEMPORARILY FILE
                 v.                                         UNDER SEAL
14
      E2 LIMITED, a Hong Kong company;
15    COLLIN CARPENTER, individually and                    NOTE ON MOTION CALENDAR:
      on behalf of his marital community; BIG               Friday, March 26, 2021
16    BOX SALES & MARKETING, INC.; a
      Washington corporation; TECHNOMATE
17    MANUFACTORY, LTD.,
18                         Defendants.
19

20          Pursuant to LCR 5(g)(2)(B), Plaintiff Blackstone International, Lltd. (“Blackstone”) and

21   Defendants E2 Limited (“E2”), Collin Carpenter (“Carpenter”), and Technomate Manufactory,

22   Ltd. (“Technomate”), stipulate and move this Court for leave to file certain documents under

23   temporary seal, as follow:

24                                             STIPULATION

25          1.        This action was originally filed in King County Superior Court (“State Court”)

26   against un-named defendants “John Doe” and “Doe Entity.” See Complaint [Dkt.#19-1].

27          2.        “In order to facilitate the efficient and cost-effective production of documents in

     STIPULATED MOTION AND ORDER                                                GOLDFARB & HUCK
     REGARDING TEMPORARY FILING UNDER SEAL - 1                                  ROTH RIOJAS, PLLC
                                                                             925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-001686-RSM                                               Seattle, Washington 98104
                                                                                     (206) 452-0260
                 Case 2:20-cv-01686-RSM Document 55 Filed 03/29/21 Page 2 of 6



 1   response to subpoenas issued by [Blackstone] to Collin Carpenter, Big Box Sales & Marketing
 2   Inc., and Costco Wholesale Corporation…, and to establish a protocol for the submission of
 3   confidential information to the Court,” the State Court entered a Protective Order. See Dkt.#19-
 4   59.
 5          3.       In response to subpoenas, non-party Costco Wholesale Corporation (“Costco”)
 6   and then non-party Carpenter produced certain documents, which they designated as “HIGHLY
 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “CONFIDENTIAL.” Blackstone has
 8   disputed those designations.
 9          4.       Subsequently, this action was removed to this Court, and currently pending before
10   the Court are two motions to dismiss for lack of personal jurisdiction filed by Defendants E2 and
11   Technomate: (1) Defendant Technomate filed a Motion to Dismiss First Amended Complaint for
12   Lack of Personal Jurisdiction [Dkt. #21] (“Technomate’s Motion to Dismiss”); and (2)
13   Defendant E2 filed a Motion to Dismiss First Amended Complaint for Lack of Personal
14   Jurisdiction, and in the Alternative, to Compel Arbitration [Dkt. #24] (“E2’s Motion to
15   Dismiss”).
16          5.       In support of its opposition to Technomate’s Motion to Dismiss and E2’s Motion
17   to Dismiss, Blackstone intends to file certain documents that either Carpenter or Costco
18   previously designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
19   “CONFIDENTIAL.”
20          6.       Although Blackstone continues to dispute the designations, absent agreement by
21   Carpenter and Costco, Blackstone is required to file the designated documents under seal based
22   on the designations by Carpenter and Costco.
23          7.       CERTIFICATION PURSUANT TO LCR 5(g)(3)(A): The parties hereby certify
24   that they have met and conferred in an attempt to reach agreement on the need to file the
25   designated documents under seal, to minimize the amount of material filed under seal, and to
26   explore redaction and other alternatives to filing under seal.
27          8.       Specifically, on March 24, 2021, the parties met and conferred pursuant to LCR

     STIPULATED MOTION AND ORDER                                             GOLDFARB & HUCK
     REGARDING TEMPORARY FILING UNDER SEAL - 2                               ROTH RIOJAS, PLLC
                                                                          925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-001686-RSM                                            Seattle, Washington 98104
                                                                                  (206) 452-0260
                  Case 2:20-cv-01686-RSM Document 55 Filed 03/29/21 Page 3 of 6



 1   5(g)(3)(A). The meet-and-confer was conducted by telephonic conference and was attended by
 2   (among others) counsel for Blackstone (Christopher M. Huck), and counsel for the Defendants
 3   and Costco (Frederic G. Ludwig). During their meet-and-confer, the parties discussed a protocol
 4   and procedure for temporarily filing under seal, so that counsel for Carpenter and Costco would
 5   then have the opportunity to review the materials and decide whether to (a) remove the
 6   designations and agree that the documents did not need to be maintained under seal; (b) identify
 7   portions of the materials that could be filed with redactions; and/or (c) file their own motion to
 8   seal (in whole or redacted portions) pursuant to the requirements of LCR 5(g) and, particularly
 9   LCR 5(g)(3)(B).
10           9.       Accordingly, pursuant to the parties’ stipulation, and subject to the Court’s
11   approval, the parties specifically agree on the following protocol for temporarily filing under
12   seal:
13           a.       On March 26, 2021, and in conformity with LCR 5(g)(2)(B) and LCR 5(g)(4),
14                    Blackstone will file the documents that have been designated by Carpenter or
15                    Costco as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
16                    “CONFIDENTIAL,” as well as its opposition brief that references and quotes
17                    from such documents, under temporary seal.          Blackstone will concurrently
18                    provide unsealed copies to counsel for Carpenter and Costco.
19           b.       On or before April 2, 2021, Carpenter and Costco will (a) identify which
20                    documents Carpenter and/or Costco believe need to maintained under seal and/or
21                    redacted; (b) identify the portions of Blackstone’s opposition brief that Carpenter
22                    and/or Costco believe needs to be redacted (if any); and (c) file their own motion
23                    to seal (in whole or redacted portions) pursuant to the requirements of LCR 5(g)
24                    and, particularly LCR 5(g)(3)(B).
25           c.       The party or parties requesting that the materials remain under seal (i.e.,
26                    Carpenter and/or Costco), will bear the burden to establish good cause for such
27

     STIPULATED MOTION AND ORDER                                                GOLDFARB & HUCK
     REGARDING TEMPORARY FILING UNDER SEAL - 3                                  ROTH RIOJAS, PLLC
                                                                             925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-001686-RSM                                               Seattle, Washington 98104
                                                                                     (206) 452-0260
             Case 2:20-cv-01686-RSM Document 55 Filed 03/29/21 Page 4 of 6



 1                motion, including the content specified in LCR 5(g)(3)(B). Blackstone further
 2                reserves the right to oppose any such motion to maintain the materials under seal.
 3

 4

 5   SO STIPULATED this March 26, 2021.
 6

 7
     By: /s/ Christopher M. Huck                    By: /s/ Fredric G. Ludwig, III
 8      Christopher M. Huck                             Fredric G. Ludwig
        (WSBA No. 34104)                                (admitted pro hac vice)
 9                                                  Ludwig, APC
        /s/ Kit W. Roth                             12463 Rancho Bernardo Road, No. 532
10      Kit W. Roth                                 San Diego, CA 92128
        (WSBA No. 33059)                            Phone: 619-929-0873
11                                                  Email: fredrick.ludwig@ludwigiplaw.com
        /s/ R. Omar Riojas
12      R. Omar Riojas                              /s/ Thomas B. Vertetis
        (WSBA No. 35400)                                 Thomas B. Vertetis
13                                                  PFAU COCHRAN VERTETIS AMALA,
     Goldfarb & Huck Roth Riojas, PLLC              PLLC
14   925 Fourth Avenue, Suite 3950
     Seattle, WA 98104                              /s/ Christopher E. Love
15   Phone: 206-452-0260
     Email: huck@goldfarb-huck.com                      Christopher E. Love
                                                    PFAU COCHRAN VERTETIS AMALA,
16
     /s/ Paul. R. Gieri                             PLLC
17   Paul R. Gieri (admitted pro hac vice)
     (paul.gieri@prgierillc.com)                    By: /s/ Andrew J. Kubik
18   P.R. GIERI LLC                                    Andrew J. Kubik
     6701 Democracy Blvd Suite 300                  LUDWIG APC
19   Bethesda, Maryland 20817
     Phone: (860) 235-6314                          Attorneys for Defendants
20                                                  E2 Limited, Collin Carpenter, and
     Attorneys for Plaintiff
     Blackstone International Ltd.                  Technomate Manufactory, Ltd.; and
21                                                  Non-Party Costco Wholesale Corporation
22

23

24

25

26

27

     STIPULATED MOTION AND ORDER                                            GOLDFARB & HUCK
     REGARDING TEMPORARY FILING UNDER SEAL - 4                              ROTH RIOJAS, PLLC
                                                                         925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-001686-RSM                                           Seattle, Washington 98104
                                                                                 (206) 452-0260
           Case 2:20-cv-01686-RSM Document 55 Filed 03/29/21 Page 5 of 6



 1                                         ORDER
 2        Pursuant to the above Stipulated Motion, IT IS SO ORDERED.
 3

 4

 5        DATED this 29th day of March, 2021.
 6

 7

 8

 9
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER                                       GOLDFARB & HUCK
     REGARDING TEMPORARY FILING UNDER SEAL - 5                         ROTH RIOJAS, PLLC
                                                                 925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-001686-RSM                                   Seattle, Washington 98104
                                                                         (206) 452-0260
             Case 2:20-cv-01686-RSM Document 55 Filed 03/29/21 Page 6 of 6



 1                                 CERTIFICATE OF SERVICE
 2          The undersigned certifies that the foregoing document was filed electronically with the

 3   Clerk of the Court using the CM/ECF system on March 26, 2021 and was served via the Court’s

 4   CM/ECF system on all counsel of record.

 5          DATED this March 26, 2021.
 6

 7                                              /s/ Christopher M. Huck_________________
                                                Christopher M. Huck, WSBA No. 34104
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER                                           GOLDFARB & HUCK
     REGARDING TEMPORARY FILING UNDER SEAL - 6                             ROTH RIOJAS, PLLC
                                                                        925 Fourth Avenue, Suite 3950
     CASE NO. 2:20-CV-001686-RSM                                          Seattle, Washington 98104
                                                                                (206) 452-0260
